DETAILED ACTION
This action is in response to the amendments and remarks filed 03/14/2022 in which no claims have been amended, claims 1, 13-17, 20, and 29-31 have been canceled, and claims 2-12, 18-19, 21-28 and 32-35 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “Munson, however, does not disclose or even remotely suggest to one of ordinary skill in the art filter panels which include openings or depressions which provide for controlled flow of fluid through the filter panel” and “Maeda does not disclose or even remotely suggest to one of ordinary skill in the art a filter panel that is impregnated with a magnesium silicate adsorbent which removes impurities from the liquid that is purified” and therefore the claims are not obvious over prior art cited ; the Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the limitation “provides for controlled flow of said fluid through said top filter panel and said bottom filter panel” is a functional limitation. This functional limitation does not further define over the prior art because the structure disclosed by Munson in view of Maeda would be capable of providing for controlled flow of said fluid through said top filter panel and said bottom filter panel, i.e. even though it is not specifically disclosed to do so; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
In response to applicant's argument that “Maeda is directed solely to removing solid particles from air, thereby purifying the air, while Applicants' claimed filter media remove impurities from fluid” and “Munson and Maeda, taken in combination, provide no suggestions to one of ordinary skill in the art as to how to prevent or reduce the effects of fouling of a filter medium used for removing impurities from a fluid”; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12, 18-19, 21-28 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,312,598 (hereinafter “Munson”) in view of US 2006/0156700 A1 (hereinafter “Maeda”).
Regarding claim 26 and 34-35 Munson discloses a medium for filtering a fluid, said medium comprising: 
a filter panel (i.e. considered the “bottom filter panel” as claimed), wherein said filter panel has a planar surface, 
whereby said filter medium provides for controlled flow of said fluid through said filter panel, 
wherein filter panel contains cellulosic fibers, and 
wherein said filter panel is impregnated with at least one adsorbent material for removing impurities from said fluid, wherein said at least one adsorbent material comprises magnesium silicate (Figs. 1-3, C4/L59-C5/L50; C6/L13-65). 
Munson does not disclose a top filter panel as claimed.
However Maeda discloses a filter element which comprises two layers, having a downstream paper filter and the upstream layer having a plurality of through holes “extending throughout the thickness of the upstream-side filter layer. The plurality of through-holes allows the filter element to continue to be used when the rest of the upstream-side filter layer is clogged and the downstream side filter layer still possesses filtering capability” (Figs. 1-3; Abstract, [0010], [0029]-[0030], [0037]).  
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Munson by incorporating an upstream/top filter panel layer having through holes as disclosed by Maeda in order to allow the filter element to continue to be used when the rest of the upstream-side filter layer is clogged and the downstream side filter layer still possesses filtering capability (Abstract, [0010], [0029]-[0030], [0037]).  
With regard to said combination of Munson in view of Maeda; this would result in “wherein each of said top filter panel and said bottom filter panel has a planar surface and said top filter panel is in contact with said bottom filter panel, whereby said top filter panel has at least one opening (i.e. said through holes) in communication with said bottom filter panel such that said filter medium i.e. inherently, provides for controlled flow of said fluid through said top filter panel and said bottom filter panel.
And with specific regard to the limitation “wherein each of said top filter panel and said bottom filter panel contains cellulosic fibers”, it would have been further obvious to use the same material for the top/upstream layer as that used in the bottom filter panel i.e. the cellulosic material of Munson, so that the filter remains safe for use in food processing, i.e. as required by Munson.
With specific regard to additional limitations of claim 35, the combined filter panel of Munson in view of Maeda is seen to form a filter panel having a planar surface and at least one depression in said planar surface, wherein each of said at least one depression(s) has a depth which is less than the total depth of said filter panel.
Regarding claims 2 and 4 Munson in view of Maeda discloses the medium of Claim 34 wherein said at least one opening has a circular shape (Maeda Figs. 1-3), where a circle is a type of oval. 
Regarding claim 3 and 5-9 Munson in view of Maeda discloses the medium of Claim 34, wherein the openings are disclosed to be circular, however no criticality is given to the shape, and the mere changing of the shape, i.e. of the opening, without a new or unexpected effect has been held obvious, see MPEP 2144.04(IV)(B).
Regarding claim 10 Munson in view of Maeda discloses the medium of Claim 34 wherein said top panel has a plurality of openings (Maeda Figs. 1-3). 
Regarding claim 11 Munson in view of Maeda discloses the medium of Claim 10 wherein said top panel has a plurality of openings that are arranged in a pattern having at least one row and at least one column, (Maeda Figs. 1-3).
Regarding claim 12 Munson in view of Maeda discloses the medium of Claim 11 wherein said top panel has a plurality of openings that are arranged in a pattern having at least two rows and two columns, (Maeda Figs. 1-3).
Regarding claim 18-19 Munson in view of Maeda discloses the medium of Claim 34 wherein the total volume of said through openings said top panel is from 5-20% of the total effective filtration are of said downstream filter element (i.e. bottom panel), which because the surfaces are in contact and the same size is seen to be the same as 5-20% of the volume of said top panel. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Maeda’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 21 Munson in view of Maeda discloses the medium of Claim 35 but does not specifically disclose wherein said at least one depression(s) is a concavity; however this would involve only the rounding of the shape of the opening as disclosed in Maeda Fig. 1-3, which is seen as an obvious change in shape and which would thus have been obvious, see MPEP 2144.04(IV)(B).
Regarding claim 22 Munson in view of Maeda discloses the medium of Claim 35 wherein each of said at least one depression(s) has a planar floor portion and at least one wall portion (i.e. the cylindrical through holes shown in Maeda Figs. 1-3). 
Regarding claim 23 Munson in view of Maeda discloses the medium of Claim 22 wherein each of said at least one depressions(s) has a planar floor portion and a cylindrical wall, (i.e. the cylindrical through holes shown in Maeda Figs. 1-3).
Regarding claim 24-25 Munson in view of Maeda discloses the medium of Claim 22 wherein each of said at least one depressions(s) has a planar floor portion and a cylindrical wall, (i.e. the cylindrical through holes shown in Maeda Figs. 1-3). And thus while 3 or 4 walls are not disclosed, this would involve the mere change to the cross-sectional shape of the through holes, where the mere changing of the shape, i.e. of the opening, without a new or unexpected effect has been held obvious, see MPEP 2144.04(IV)(B).
Regarding claim 27 Munson in view of Maeda discloses the medium of Claim 26 wherein said plurality of depressions are arranged in a pattern having at least one row and at least one column, Maeda Figs. 1-3.   
Regarding claim 28 Munson in view of Maeda discloses the medium of Claim 27 wherein said plurality of depressions are arranged in a pattern having at least two rows and two columns, Maeda Figs. 1-3.   
Regarding claim 32-33 Munson in view of Maeda discloses the medium of Claim 35 wherein it would have been obvious to size the depth of the depressions/through hole as shown in the Maeda Figs. 1-3, which is seen to overlap the ranges claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Maeda’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773